Title: The American Commissioners to Gérard, 14 January 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Gérard, Conrad-Alexandre


The commissioners are here acknowledging, on the surface, the King’s message that Gérard had transmitted to them the day before. Their gratitude, however, had little to do with the message, which offered them nothing beyond a vague promise, at the end, of help in purchasing supplies. What they are in fact acknowledging is Gérard’s verbal definition of that promise, not to be mentioned on paper by either side, as a loan of two million livres under the guise of contributions from well-wishers in France.
 
Paris. Jany. 14th. 1777.
We thank Monsr. Gerard, for the polite and explicit manner in which he has communicated his Majesty’s Message.
We beg to return our most grateful sense of the gracious intentions, which his Majesty has had the goodness to signify towards our States; and to assure his Majesty, that we shall ever retain the warmest gratitude for the substantial proofs he has given us, of his regard; and that we will, in due time, endeavour to impress our Constituents, with the same sentiments.
We feel the strength of the reasons, his Majesty has been pleasd to assign for the conduct he means to hold; and the magnanimity of his motives. We beg leave to assure his Majesty, that we shall at all times, and in all things endeavor to conform ourselves to the views he has opend to us; as nothing is farther from our intention, than to precipitate his Majesty into any measures which his royal wisdom and justice may disapprove. And if in any thing we shoud contravene these purposes, we shall always be happy and ready to amend it, according to the advice and direction of Government.
